IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                       NO. WR-25,282-29

               EX PARTE MICHAEL WAYNE BOHANNAN, Applicant

    ON APPLICANT’S APPLICATION FOR A WRIT OF HABEAS CORPUS
     IN CAUSE NO. 12-10-10953(2) FROM THE 435TH DISTRICT COURT
                       MONTGOMERY COUNTY

       YEARY, J., filed a dissenting opinion in which SLAUGHTER, J., joined.
                                   DISSENTING OPINION

       Today—as it has done before, See Ex parte Smith, 584 S.W.3d 436 (Tex. Crim. App. 2019)

(Yeary, J., dissenting)—the Court grants relief in a post-conviction application for writ of habeas

corpus in the form of deleting an assessment of attorney’s fees from the judgment of conviction.

As in Smith, Applicant here claims that his appellate attorney was ineffective for failing to

challenge this assessment. The more appropriate form of relief would be to grant Applicant a

chance to raise this issue in a belated appeal, the typical form of relief in a post-conviction claim

of ineffectiveness of appellate counsel for failing to bring a meritorious claim on appeal. For the

reasons explained in my dissenting opinion in Smith, I again dissent.

FILED:                        October 7, 2020
DO NOT PUBLISH